Citation Nr: 1028092	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In 
March 2009, the Veteran withdrew his request for a personal 
hearing before a Veterans' Law Judge sitting in Washington, DC 
and therefore VA adjudication of the current appeal may go 
forward without scheduling him for another hearing.  See38 C.F.R. 
§ 20.702(e) (2009).  

The claim of service connection for right ear hearing loss and 
the claim for a higher evaluation for left ear hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against a finding that current tinnitus is related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that a letter dated in June 2006, prior to 
the July 2006 rating decision, along with the notice provided in 
a May 2007 letter provided the Veteran with notice that fulfills 
the provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing disability ratings and effective 
dates as required by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Moreover, even if the Veteran was not provided adequate 
38 U.S.C.A. § 5103(a) notice prior to the adjudication of the 
claim in the July 2006 rating decision, the Board finds that 
providing the Veteran with adequate notice in the above letters 
followed by a readjudication of the claim in the July 2008 
supplemental statement of the case, "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  Furthermore, even if the above letters did not 
provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds 
that this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim after reading the above letters as well as the rating 
decision, the statement of the case, and the supplemental 
statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including the Veteran's service treatment records, 
service personnel records, and post-service treatment records 
from the Muskogee VA Medical Center.  The record also shows that 
the Veteran in July 2006 and again in July 2007 notified the RO 
that he had no other evidence to provide VA in support of his 
appeal.  Moreover, the Veteran was afforded a VA examination in 
September 2006 which is adequate to adjudicate the claim because, 
after a review of the record on appeal and an examination of the 
Veteran, the examiner provided a medical opinion as to the 
origins or etiology of the Veteran's tinnitus which opinion was 
based on citation to relevant evidence found in the claims file.  
See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate); McLendon v. Nicholson, 20 
Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that he has tinnitus due to his military 
service.  It is also requested that the Veteran be afforded the 
benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Veteran's service personnel records show that he served as a cook 
first with an artillery battalion and later with an engineer 
company.  Moreover, the Board finds that the Veteran is both 
competent and credible to report on the fact that he was exposed 
to loud noise from artillery fire and/or construction equipment 
while on active duty.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, the Board will 
concede that he had acoustic trauma while on active duty.  

However, service treatment records, including a January 1964 
examination report and the July 1966 separation examination 
report, are negative for complaints, diagnoses, or treatment for 
tinnitus.  Moreover, the Board finds these negative service 
treatment records more credible than the Veteran's claims that he 
had problems with tinnitus while on active duty.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for 
tinnitus based on in-service incurrence must be denied despite 
the fact that the Veteran was exposed to acoustic trauma while on 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1966 and first 
complaints and diagnosis of tinnitus at the 2006 VA audiological 
examination to be compelling evidence against finding continuity.  
Put another way, the 40 year gap between the Veteran's discharge 
from active duty and the first evidence of the claimed disorder 
weighs heavily against his claim.  See Maxson, supra; Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, he is competent to report that he had 
problems with ringing in his ears since service.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The 
Board also acknowledges that the Veteran's representative is 
competent to give evidence about what he sees.  However, upon 
review of the claims folder, the Board finds that the Veteran and 
his representative's assertions that he has had his current 
tinnitus since service are not credible.  In this regard, the 
Veteran and his representative's claims are contrary to what is 
found in the in-service and post-service medical records 
including his statement to the 2006 VA examiner that he only had 
a 20 year history of tinnitus and the fact that the post-service 
record is negative for complaints, diagnoses, or treatment for 
tinnitus.  In these circumstances, the Board gives more credence 
and weight to the medical evidence of record, which is negative 
for complaints, diagnoses, or treatment for the claimed disorder 
for four decades following his separation from active duty, than 
the Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for tinnitus based on post-
service continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's 
tinnitus and an established injury, disease, or event of service 
origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or disease 
incurred therein).  In fact, the September 2006 VA examiner, 
after a review of the entire record on appeal and an examination 
of the claimant, opined that it was not related to his military 
service.  Specifically, the examiner opined that 

. . . it is less than likely that the 
tinnitus was contributed to or caused by 
his work as a cook while in the military or 
his service connected hearing loss.  He has 
reported that he did not notice or have 
tinnitus until well after discharge from 
the military, and was not noted until he 
was working as a civilian welder.  There 
are no supporting documents in his 'C' file 
or records indicating complaints of . . . 
tinnitus while in the military or within 
the following year from discharge.  Since 
[the Veteran] stated that he first noted 
the tinnitus as a welder not while in the 
military, it is my opinion that the 
tinnitus was not present during his 
military service or secondary to his 
service connected hearing loss. 

This opinion is not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions). 

As to the Veteran and his representative's assertions that the 
claimant's tinnitus was caused by his military service, including 
his in-service noise exposure, the Board finds that the Veteran 
is competent to give evidence about what he sees and feels such 
as ringing in his ears since service.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.   The Board 
also acknowledges that the Veteran's representative is competent 
to give evidence about what he sees.  However, as noted above, 
the Board finds that these assertions regarding the Veteran 
having tinnitus since service lacks credibility in light of his 
report to the 2006 VA examiner that he only had a 20 year history 
of tinnitus and the fact that the post-service record is negative 
for complaints, diagnoses, or treatment for tinnitus.  Id.  
Moreover, the Board finds more credible the opinion by the 
medical expert at the September 2006 VA examination that his 
tinnitus was not caused by his military service than these lay 
claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual's knowledge and skill in 
analyzing the medical data).

Based on the discussion above, the Board also finds that service 
connection for tinnitus is not warranted based on the initial 
documentation of the disability after service because the weight 
of the competent and credible evidence is against finding a 
causal association or link between the post-service disorder and 
an established injury, disease, or event of service origin.  See 
8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
tinnitus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

As to the claim of service connection for right ear hearing loss, 
the July 1963 entry examination show that the Veteran entered 
military service with hearing loss in the right ear as defined by 
VA at 38 C.F.R. § 3.385 because, after the test results have been 
converted to ISO (ANSI) units, his puretone thresholds were 10, 
5, 5, and 5 decibels at 500, 1000, 2000, and 4000 Hertz, 
respectively.  

Moreover, his puretone thresholds at his subsequent January 1964 
audiological examination, after the test results have been 
converted to ISO (ANSI) units, revealed increased puretone 
thresholds of 25, 15, 20, and 40 decibels in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Similarly, 
at his July 1966 audiological examination conducted at that time 
of his separation from active duty in January 1964, he had 
puretone thresholds of 25, 15, 20, and 45 decibels in the right 
ear at 500, 1000, 2000, and 4000 Hertz, respectively.

However, while the Veteran was provided a VA examination in 
September 2006 to ascertain the origins of his hearing loss, the 
Board nonetheless finds that a remand to obtain an addendum to 
that examination report is required because neither that examiner 
nor any other medical evidence found in the record provides a 
medical opinion as to whether the increased audiological 
thresholds seen at 500, 1000, and 2000 Hertz, respectively, in 
January 1964 and again in July 1966 constitute "aggravation" of 
the right ear hearing loss that the Veteran entered military 
service with in July 1963.  See 38 U.S.C.A. § 5103A(d) (West 
2002); McLendon; supra; Also see 38 U.S.C.A. §§ 1111, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2009); VAOPGCPREC 3-
2003 (holding that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

As to the claim for a compensable rating for left ear hearing 
loss, because calculating the rating to be assigned for this 
disability depends, in part, on whether the Veteran is also 
service connected for right ear hearing loss, the Board finds 
that these issues are inextricably intertwined and final 
adjudicating of the claim for a compensable rating for left ear 
hearing loss must be deferred pending the above development.  See 
38 U.S.C.A. § 1160(a)(3) (2009); 38 C.F.R. §§ 3.383(a)(3), 3.385, 
4.16, 4.85(f) (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (noting that where a claim is inextricably intertwined 
with another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should obtain an addendum to 
the September 2006 VA examination by the 
same examiner or another qualified 
examiner if that examiner is not 
available.  The claims folder is to be 
provided to the examiner.  After a review 
of the record on appeal, the examiner 
should provide an opinion as to whether 
the record contains clear and 
unmistakable evidence that the Veteran's 
right ear hearing loss, which pre-existed 
his entry onto active duty, was not 
aggravated by his active duty service?

Note 1:  In providing an answer to the 
above question, the examiner should 
comment on the significance, if any, of 
the increased audiological thresholds 
seen at 500, 1000, and 2000 Hertz, 
respectively, in January 1964 and again 
in July 1966, as compared to those at the 
July 1963 audiological examination after 
all the examinations have been converted 
to ISO (ANSI) units.

Note 2:  In providing an answer to the 
above question, the examiner is advised 
that the term "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Hunt v. Derwinski, 
1 Vet. App. 292 (1991).  

2.	After undertaking the above development, 
the RO/AMC should provide the Veteran 
with updated VCAA notice in accordance 
with the Court's holding in Dingess, 
supra; 38 U.S.C.A. §§ 5103, 5103A; and 
38 C.F.R. § 3.159 which notice should 
include notice of, among other things, 
38 U.S.C.A. §§ 1111, 1132, 1153 (West 
2002); 38 C.F.R. §§ 3.304(b), 3.306 
(2009); VAOPGCPREC 3-2003.  

3.	Thereafter, the RO/AMC should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal 
including 38 U.S.C.A. §§ 1111, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.304(b), 3.306 
(2009); VAOPGCPREC 3-2003.  A reasonable 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


